IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Christopher T. Zweifel,                 :
                  Petitioner            :
                                        :
      v.                                : No. 593 M.D. 2018
                                        : Submitted: April 1, 2022
The Pennsylvania State Police           :
of the Commonwealth of                  :
Pennsylvania,                           :
                  Respondent            :

BEFORE:      HONORABLE ANNE E. COVEY, Judge
             HONORABLE ELLEN CEISLER, Judge
             HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE CEISLER                                               FILED: May 24, 2022

      Christopher T. Zweifel has filed an Application for Summary Relief in this
Court’s original jurisdiction, challenging the constitutionality of Subchapter I of the
Sexual Offender Registration and Notification Act, Act of February 21, 2018, P.L.
27, No. 10, 42 Pa. C.S. §§ 9799.10-9799.75, as amended by the Act of June 12,
2018, P.L. 140, No. 29 (SORNA II), and seeking to have his name removed from
the Pennsylvania Megan’s Law website. In particular, Mr. Zweifel contends that,
pursuant to the Pennsylvania Supreme Court’s reasoning in Commonwealth v.
Lacombe, 234 A.3d 602 (Pa. 2020), the website notification requirements of
Subchapter I are punitive as applied to him because his underlying convictions pre-
dated the enactment of any sex offender registration scheme. For the reasons that
follow, we deny Mr. Zweifel’s Application for Summary Relief.
                                         Background
       In October 1995, Mr. Zweifel pled guilty to aggravated indecent assault,
indecent assault, corruption of minors, and endangering the welfare of children and
was sentenced to an aggregate term of 2½ to 5 years in prison. Pet. for Rev. ¶ 3. In
September 2000, Mr. Zweifel was required to register as a sex offender for life based
on his underlying convictions. Id. ¶¶ 6, 17.1
       On September 13, 2018, Mr. Zweifel filed a Petition for Review in this Court’s
original jurisdiction, asserting that Subchapter I of SORNA II was unconstitutional
as applied to him.        The Pennsylvania State Police of the Commonwealth of
Pennsylvania (PSP) filed an Answer and New Matter on November 16, 2018, after
which Mr. Zweifel filed a Response.
       On June 22, 2020, Mr. Zweifel filed his first Application for Summary Relief,
which he subsequently withdrew.
       On November 3, 2021, Mr. Zweifel filed the instant Application for Summary
Relief with this Court.2 In his Application for Summary Relief, Mr. Zweifel asserts
that the Lacombe Court held that, although Subchapter I of SORNA II as a whole is
not punitive in nature, the requirement of publishing a sex offender’s name on the
Megan’s Law website is punitive. Appl. for Summ. Relief ¶ 10. In other words, Mr.
Zweifel contends that “the publicly accessed [Megan’s Law] website [is] punitive to

       1
         The parties’ filings in this case contain very little factual information regarding Mr.
Zweifel’s underlying criminal convictions or his sex offender registration obligation.

       2
          We may grant an application for summary relief if the moving party’s right to judgment
is clear and no material issues of fact are in dispute. See Pa.R.A.P. 1532(b); Eleven Eleven Pa.,
LLC v. State Bd. of Cosmetology, 169 A.3d 141, 145 (Pa. Cmwlth. 2017). When ruling on an
application for summary relief, this Court “‘view[s] the evidence of record in the light most
favorable to the non-moving party and enter[s] judgment only if there is no genuine issue as to any
material facts and the right to judgment is clear as a matter of law.’” Eleven, 169 A.3d at 145
(citation omitted).


                                                2
those who, like [Mr. Zweifel], were not subject to such public shaming when they
entered into a plea prior to any website notification requirement under previous
versions of . . . Megan’s Law.” Id. ¶ 13. Mr. Zweifel seeks to have his name
immediately removed from the Megan’s Law website.
       On November 17, 2021, PSP filed an Answer to the Application for Summary
Relief. Both parties have also filed briefs in support of their respective positions.
                                            Analysis
       In his brief, Mr. Zweifel asserts that “it is clear that the Supreme Court of
Pennsylvania has found that publication on a website of [a] petitioner’s information
is a form of ‘public shaming’ and thus [is] punitive in its effect” and, therefore, he
is entitled to “removal of his information from the [PSP] Megan’s Law website.”
Zweifel Br. in Support of Appl. for Summ. Relief at 4 (unpaginated). We disagree.
       In support of his claim, Mr. Zweifel relies entirely on one aspect of the
Lacombe Court’s analysis, wherein the Supreme Court found that Subchapter I’s
website notification requirements amounted to “public shaming” and, as such, that
factor “weigh[ed] in favor of finding Subchapter I punitive.” Lacombe, 234 A.3d at
624. Despite this determination, however, the Supreme Court ultimately held that
Subchapter I of SORNA II is nonpunitive and does not violate the prohibition against
ex post facto laws. Id. at 626-27.
       Recognizing that we are bound by Lacombe, Mr. Zweifel contends that this
case is factually distinguishable because, unlike the petitioner in Lacombe, Mr.
Zweifel’s convictions pre-dated the enactment of any sex offender registration
scheme.3 Zweifel Br. in Support of Appl. for Summ. Relief at 3-4. However, in T.S.
v. Pennsylvania State Police, 241 A.3d 1091 (Pa. 2020), the Supreme Court issued

       3
          Mr. Zweifel pled guilty in October 1995; the first version of Pennsylvania’s sex offender
registration statute took effect in April 1996.


                                                3
a per curiam Order extending Lacombe’s holding to individuals whose offenses
were committed before the enactment of any sex offender registration scheme.4
Indeed, this Court has applied Lacombe and T.S. to similarly situated petitioners in
several recent cases. See, e.g., Wetzel v. Pa. State Police (Pa. Cmwlth., No. 362
M.D. 2018, filed July 14, 2021), slip op. at 10 n.7; R.O. v. Blocker (Pa. Cmwlth.,
No. 256 M.D. 2020, filed May 24, 2021), slip op. at 6-7; Lusik v. Pa. State Police
(Pa. Cmwlth., No. 405 M.D. 2017, filed Jan. 26, 2021), slip op. at 6-7.5
       We conclude that the Supreme Court’s ruling in Lacombe controls. While
Mr. Zweifel is correct that Lacombe is factually distinguishable from this case, the
Supreme Court in T.S. made clear that Lacombe’s holding applies even if the
petitioner’s conviction pre-dated the enactment of any sex offender registration
scheme. Therefore, in light of Lacombe and T.S., we conclude that Mr. Zweifel’s
Application for Summary Relief fails as a matter of law.
                                         Conclusion
       Accordingly, we deny Mr. Zweifel’s Application for Summary Relief.

                                               ____________________________
                                               ELLEN CEISLER, Judge




       4
          In its per curiam Order in T.S., the Supreme Court reversed an en banc decision of this
Court granting summary relief to a petitioner who committed his offenses before any sex offender
registration statutes were enacted, in light of its holding in Lacombe.

       5
         Unreported decisions of this Court issued after January 15, 2008, may be cited for their
persuasive value. Section 414(a) of the Commonwealth Court’s Internal Operating Procedures,
210 Pa. Code § 69.414(a).


                                               4
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christopher T. Zweifel,              :
                  Petitioner         :
                                     :
      v.                             : No. 593 M.D. 2018
                                     :
The Pennsylvania State Police        :
of the Commonwealth of               :
Pennsylvania,                        :
                  Respondent         :


                                  ORDER

      AND NOW, this 24th day of May, 2022, we hereby DENY the Application
for Summary Relief filed by Christopher T. Zweifel.

                                       ____________________________
                                       ELLEN CEISLER, Judge